Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated McDonald et al. (Pub. No.: US 20150362668 A1).

Regarding claim 1, McDonald teaches switching device (FIG. 1) with an auxiliary power unit (Fig. 1, inside module 160, detail in Fig. 2, 224 providing Vcc) and a wireless receiver function (FIG. 2, wireless comm. Circuit 216), wherein the switching device has an output end (FIG. 1, output to the lighting load 112) electrically connected 

a power switching portion (FIG. 1, dimmer switch, 110) for receiving external electricity (FIG. 1, 102), for forming a closed circuit and thus entering a power supplying mode in which the power switching portion transmits the external electricity to the output end, and for forming an open circuit and thus entering a power-off mode in which the power switching portion stops transmitting the external electricity to the output end (paragraph [0021], “the dimmer switch 110 may turn the light bulb 112 on and off, and increase or decrease the amount of power delivered to the light bulb”);
 
a control unit (FIG. 2, 210) electrically connected to the power switching portion (FIG. 2, 226 and paragraph [0041], “The power supply 224 may be coupled to a power supply connector 226  for receiving a supply voltage and for drawing current from an external power source”) and an input unit (FIG. 2, 220, and paragraph [0039], “an actuator 220 for receiving a user input”), wherein the control unit is configured for receiving an input signal from the input unit and adjusting the power switching portion to the power supplying mode or the power-off mode according to the input signal (paragraph [0039], “The control circuit 210 may be responsive to an actuator 220 for receiving a user input.  For example, the control circuit 210 may be operable to associate the gateway device 210 with one or more control devices of the load control system 100 in response to actuations of the actuator 220”);
 

 
the auxiliary power unit, which is electrically connected to the wireless module and the control unit (FIG. 2) electrically connected directly to the input unit (FIG. 2 and paragraph [0041], “VCC for powering the control circuit 210, the network communication circuit 212, the wireless communication circuit 216, the memory 218, and other circuitry of the gateway device) and configured for receiving the external electricity and supplying electricity resulting from the external electricity received to, and thereby enabling operation of, the wireless module, the control unit, and the input unit (FIG. 2, 

the switching device being characterized in that, while the power switching portion is in the power-off mode, the auxiliary power unit continues supplying electricity resulting from the external electricity received to the wireless module to enable the wireless module to transmit the wireless control signal received to the control unit  (FIG. 1 and 2, the control unit, and [0041], “The power supply 224 may be coupled to a power supply connector 226 (e.g., a USB port) for receiving a supply voltage (e.g., a DC voltage) and for drawing current from an external power source”, as power supply is directly connected to external power source and not through switch 110, so switching power-off mode does not interrupt the Vcc supply to wireless module 216), in order for the control unit to adjust the power switching portion to the power supplying mode (paragraph [0038], “a wireless communication circuit 216, for example, including an RF transceiver coupled to an antenna for transmitting and receiving RF signals.  The control circuit 210 may be coupled to the wireless communication circuit 216 for transmitting digital messages via the RF signals 106, for example, to control the dimmer switch 110 and/or the plug-in load control device 120 in response to digital messages received via the network communication circuit 212.  The control circuit 210 may also be 
  
Regarding claim 2, McDonald further teaches the output end is configured as a socket (FIG. 1, 126).

Regarding claim 4, McDonald teaches lamp system (FIG. 1) with an auxiliary power unit (Fig. 1, inside module 160, detail in Fig. 2, module 224 providing Vcc) and a wireless receiver function (FIG. 2, wireless comm. Circuit 216), comprising:

a light-emitting diode (LED) lamp (Paragraph [0035], “a light-emitting diode (LED) driver for driving an LED light source”);
 
a lamp driving device (paragraph [0035], “a light-emitting diode (LED) driver for driving an LED light source”) electrically connected to the LED lamp and configured for adjusting a light-emitting state of the LED lamp (paragraph [0035], “l a screw-in luminaire including an LED driver and an LED light source; an electronic switch, controllable circuit breaker, or other switching device for turning an appliance on and off).

a switching device (FIG. 1, dimmer switch, 110) having an output end electrically connected to the lamp driving device (paragraph [0021], “The dimmer switch 110 may 

a power switching portion (FIG. 1, dimmer switch, 110) for receiving external electricity (FIG. 1, 102), for forming a closed circuit and thus entering a power supplying mode in which the power switching portion transmits the external electricity to the output end in order for the lamp driving device and lighting load to receive electricity and for the lighting load to be turned on, and for forming an open circuit and thus entering a power-off mode in which the power switching portion stops transmitting the external electricity to the output end such that the lighting load no longer receive electricity and is turned off (paragraph [0021], “the dimmer switch 110 may turn the light bulb 112 on and off, and increase or decrease the amount of power delivered to the light bulb”); 

a control unit (FIG. 2, 210) electrically connected to the power switching portion (FIG. 2, 226 and paragraph [0041], “The power supply 224 may be coupled to a power supply connector 226  for receiving a supply voltage and for drawing current from an external power source”) and an input unit (FIG. 2, 220, and paragraph [0039], “an actuator 220 for receiving a user input”), wherein the control unit is configured for receiving an input signal from the input unit and adjusting the power switching portion to 

a wireless module electrically connected to the control unit (FIG. 2, 216), wherein the wireless module is configured for receiving a wireless control signal (paragraph 0038], “RF signals”)  from a wireless controller (FIG. 1, remote control device 130, 250, remote controller) and transmitting the wireless control signal to the control unit in order for the control unit to adjust the power switching portion to the power supplying mode or the power-off mode according to content of the wireless control signal (paragraph [0038], “a wireless communication circuit 216, for example, including an RF transceiver coupled to an antenna for transmitting and receiving RF signals.  The control circuit 210 may be coupled to the wireless communication circuit 216 for transmitting digital messages via the RF signals 106, for example, to control the dimmer switch 110 and/or the plug-in load control device 120 in response to digital messages received via the network communication circuit 212.  The control circuit 210 may also be configured to receive digital messages from, for example, the dimmer switch 110, the plug-in load control device 120, the remote control device 130” where dimmer switch 110 may turn the light bulb 112 on and off ) ; and



the lamp system being characterized in that, while the power switching portion is in the power-off mode, the auxiliary power unit continues supplying electricity resulting from the external electricity received to the wireless module to enable the wireless module to transmit the wireless control signal received to the control unit  (FIG. 1 and 2, the control unit, and [0041], “The power supply 224 may be coupled to a power supply connector 226 (e.g., a USB port) for receiving a supply voltage (e.g., a DC voltage) and for drawing current from an external power source”, as power supply is directly connected to external power source and not through switch 110, so switching power-off mode does not interrupt the Vcc supply to wireless module 216), in order for the control 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald as applied to claim 1 above, and further in view of Spira (Pub No.: US 2015/0189726 A1).

Regarding claim 3, McDonald further teaches switch 110 is a dimmer switch but does not explicitly teaches the power switching portion is a relay or a thyristor .

Spira teaches the power switching portion is a relay or a thyristor (paragraph [0032], “The air-gap switch 122 of the remote control device 120 could alternatively comprise a relay adapted to be controlled by the control circuit 130”).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify McDonald in view of Spira to incorporate a relay that the control circuit is able to open and close the relay in response to actuations of the control actuators 132 or the wireless signals received via the wireless communication circuit (Spira [0032]).

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald as applied to claim 4 above, and further in view of Hoffman et al. (Pub. No.: US 2009/0189548 A1).

Regarding claim 5, McDonald teaches limitation of claim 4 and the input unit is configured as a press-key (FIG. 1, 116, and paragraph [0021], " a plurality of actuators 116 (e.g.,buttons)”; while the power switching portion is in the power-off mode, the control unit adjusts the power switching portion to the power supplying mode upon receiving a first input signal from the input unit (paragraph [0021], “In response to actuation of the actuators 116, the dimmer switch 110 may turn the light bulb 112 on and off, and increase or decrease the amount of power delivered to the light bulb and 
thus increase or decrease the intensity of the light bulb from a minimum intensity”). 

McDonald does not explicitly disclose the control unit generates a first control signal including a brightness adjustment instruction when subsequently receiving a second input signal from the input unit and determining that an interval between the second input signal and the first input signal is shorter than a first period; and the control unit transmits the first control signal to the lamp driving device in order for the lamp driving device to reduce or increase brightness of the LED lamp continuously.

Hoffman teaches the control unit (FIG. 10, 110) generates a first control signal (FIG. 10, and paragraph [0081], “The microprocessor 110 provides an output signal at RC2, which is provided as a PWM input to the first boost circuitry 114 to turn on the first boost circuitry”) including a brightness adjustment instruction when subsequently receiving a second input signal from the input unit (paragraph [0081]. “an operator 
may further activate the switch 24 to also adjust the intensity of the white LED 14, which will adjust the pulse width of the pulse width modulated signal supplied to the first boost circuitry 114, such that the first boost circuitry 114 outputs a different PFM output signal to adjust the intensity of the white LED”) and determining that an interval between the second input signal and the first input signal is shorter than a first period (paragraph [0084], With the white LED set to the high intensity level, routine 200 proceeds to decision step 212 to determine if the white LED switch has been depressed within three seconds of turning the white LED on high and, if so, proceeds to step 216 to set the white LED to the next lowest intensity setting which, in one embodiment, is the medium intensity setting“); and the control unit transmits the first control signal to the lamp 

	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify McDonald in view of Hoffman to incorporate push-button switch with brightness control mechanism for advantage of sequentially change intensity of the white light emitted by light source 14 among a plurality of brightness settings, including high, medium and low intensity settings (Hoffman, paragraph [0039]).

Regarding claim 6,  McDonald as combined above further teaches the control unit generates a second control signal including a brightness adjustment termination instruction when subsequently receiving a third input signal from the input unit (Hoffman, paragraph [0084], “If the white LED switch has not been depressed within the three second time period, routine 200 proceeds to step 220 to determine if the white LED switch is depressed after the three second time period and, if so, returns to step 204 to turn the white LED off.  Otherwise, the white LED remains on at the medium intensity setting”), and transmits the second control signal to the lamp driving device in order for the lamp driving device to keep the brightness of the LED lamp at a current 

Regarding claim 7, McDonald teaches limitation of claim 4 and the input unit is configured as a press-key (FIG. 1, 116, and paragraph [0021], " a plurality of actuators 116 (e.g.,buttons)”; while the power switching portion is in the power-off mode, the control unit adjusts the power switching portion to the power supplying mode upon receiving a first input signal from the input unit (paragraph [0021], “In response to actuation of the actuators 116, the dimmer switch 110 may turn the light bulb 112 on and off, and increase or decrease the amount of power delivered to the light bulb and thus increase or decrease the intensity of the light bulb from a minimum intensity”).. 

McDonald does not explicitly disclose the control unit adjusts the power switching portion to the power supplying mode when subsequently receiving a second input signal from the input unit; and the lamp driving device reduces or increases brightness of the LED lamp continuously upon determining that an interval between a latest termination of power reception and a latest restoration of power reception is not longer than a first period.

Hoffman teaches the control unit adjusts the power switching portion to the power supplying mode when subsequently receiving a second input signal from the 

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify McDonald in view of Hoffman to incorporate push-button switch with brightness control mechanism for advantage of sequentially change intensity of the white light emitted by light source 14 among a plurality of brightness settings, including high, medium and low intensity settings (Hoffman, paragraph [0039]).

Regarding claim 8, McDonald as combined above further teaches while the lamp driving device continues reducing or increasing the brightness of the LED lamp, the control unit adjusts the power switching portion to the power-off mode upon receiving a third input signal from the input unit (Hoffman , paragraph [0092], “When one of switches 24 and 26 is continuously depressed and the visible light is available, the duty cycle of the pulse width modulated signal supplied to the corresponding light source 14 or 18 is continuously increased and decreased to incrementally increase and decrease the light illumination intensity in a repeated ramp cycle, until the user no longer depresses the corresponding switch 24 or 26”) ; the control unit adjusts the power switching portion to the power supplying mode when subsequently receiving a fourth input signal from the input unit (Hoffman , paragraph [0094], “If the switch 24 or 26 has not been released as determined in step 308,method 300 proceeds to wait for a time delay of approximately 0.25 seconds in step 316, which provides a sufficient time to distinguish between an initial switch depression to turn the light on and off”): And the lamp driving device keeps the brightness of the LED lamp at a level corresponding to an instant immediately before the power switching portion is adjusted to the power-off mode in response to the third input signal, upon determining that an interval between a latest termination of power reception and a latest restoration of power reception is not longer than a second period (Hoffman , paragraph [0094], “If the switch 24 or 26 has not been released as determined in step 308, method 300 proceeds to wait for a time delay of approximately 0.25 seconds in step 316, which provides a sufficient time to distinguish between an initial switch depression to turn the light on and off”).

Regarding claim 9, McDonald as modified above further teaches the output end is configured as a socket (FIG. 1, 126).

Regarding claim 10, McDonald as modified above further teaches the output end is configured as a socket (FIG. 1, 126).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald and Hoffman as applied to claims 9 and 10 above, and further in view of Spira (Pub No.: US 2015/0189726 A1).

Regarding claim 11, Combination McDonald and Hoffman further teaches switch 110 is a dimmer switch but does not explicitly teaches the power switching portion is a relay or a thyristor.

Spira teaches the power switching portion is a relay or a thyristor (paragraph [0032], “The air-gap switch 122 of the remote control device 120 could alternatively comprise a relay adapted to be controlled by the control circuit 130”).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify McDonald and Hoffman in view of Spira to incorporate a relay that the control circuit is able to open and close the relay in response to actuations of the control actuators 132 or the wireless signals received via the wireless communication circuit (Spira [0032]).
Regarding claim 12, Combination McDonald and Hoffman further teaches switch 110 is a dimmer switch but does not explicitly teaches the power switching portion is a relay or a thyristor.

Spira teaches the power switching portion is a relay or a thyristor (paragraph [0032], “The air-gap switch 122 of the remote control device 120 could alternatively comprise a relay adapted to be controlled by the control circuit 130”).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify McDonald and Hoffman in view of Spira to incorporate a relay that the control circuit is able to open and close the relay in response to actuations of the control actuators 132 or the wireless signals received via the wireless communication circuit (Spira [0032]).

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1 & 4 and dependent claims from them have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612.  The examiner can normally be reached on M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SYED M KAISER/Examiner, Art Unit 2844